DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remark entered on November 18, 2022.
Claims 1-20 are pending in the current application.
Claims 4, 16 & 19 are amended.

Response to Arguments
Applicant's remarks filed 11/18/2022, pages 13-16, regarding the rejection of claim 1, and similarly claim 13 under 35 USC 103 have been fully considered, but they are not persuasive.
Applicant first asserts that Park does not disclose of a, “maximum temperature point.”
The Examiner respectfully disagrees. As previously discussed, Park discloses the, “maximum temperature point,” by detecting and determining the heaviest fire site as discussed in paragraphs [0031]-[0035] & [0044]-[0055], to which the heaviest fire site is the maximum temperature point in the infrared image. Specifically, Park discloses in Paragraphs [0045]-[0046] that determining the heaviest fire site relies upon measuring color temperature in the image, and determining a heaviest fire site with color temperature, wherein a heaviest, or maximum, fire site in color temperature reads on as the, “maximum temperature point,” in the image taken by the camera housing 106 including the infrared camera. Therefore Park discloses of the, “maximum temperature point.” Furthermore, the Examiner notes that the Applicant merely makes allegations, including, “different substances burn at difference temperatures in different states,” and that “a flame produced by a welding torch may have a higher temperature than a fire of a building is more severe than the flame of the welding torch,” without providing any evidence as is required by 37 CFR §1.111(b), wherein a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. It is also reminded that the infrared camera in Park is taking images of fire sites, and that there are no welding torches described in the images in Park. Additionally, the Examiner notes in Applicant’s Background that determining the temperature of an object using color information in an infrared image, wherein, “the thermodynamic temperature of each object in the image captured by the infrared camera may be different, the color depth of each object in the infrared image displayed on the control terminal will also be different. The higher the temperature of the object, the deeper the color of the object in the image,” is similar to Paragraphs [0045]-[0046] in Park, wherein, “the color temperature information of each area is measured while rotating the infrared camera and transmitted into the control unit 130, and the transmitting unit may determine the heaviest fire site with the color temperature information.” Therefore, Park discloses of the claimed, “maximum temperature point.”
Applicant then asserts that Park does not disclose the claimed limitations of, “acquiring a first pair of coordinates of a maximum temperature point in a current frame of image sensed,” and, “determining a rotation angle of a gimbal equipped with the infrared camera  according to the first pair of coordinates of the maximum temperature point in the current frame of image and a pair of coordinates of a target position of the maximum temperature point in a subsequent frame of image.” However this point is moot because the Examiner relies upon Mentese instead of Park to teach these claimed limitations as discussed in Paragraph [0060]-[0062] & [0079]-[0090] and Fig. 12, wherein the object position, the Examiner reads as the maximum temperature point, has an X Y coordinate on screen, along with coordinates at t=0, as first pair of coordinates, and the coordinates transmitted to main computing system where the position of object, as first position, is calculated in 3D space to compute requirements (e.g., pitch, yaw, roll) of gimbal, as rotation angle, to maintain target at center of frame (0,0), as the target position. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Lastly, Applicant asserts that there is no reason as to why one of ordinary skill in the art would find the claimed combination obvious. 
The Examiner respectfully disagrees.  Applicant's attention is directed to MPEP § 2141.01 (a) I, where stated: The Examiner must determine what is "analogous prior art" for the purpose of analyzing the obviousness of the subject matter at issue. "In order to rely on a reference as a basis for rejection of an Applicant's invention, the reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the inventor was concerned." In re Oetiker, 977 F.2d 1443, 1446, 24 USPQ2d 1443, 1445 (Fed. Cir. 1992). See also In re Deminski, 796 F.2d 436, 230 USPQ 313 (Fed. Cir. 1986); In re Clay, 966 F.2d 656, 659, 23 USPQ2d 1058, 1060-61 (Fed. Cir. 1992) ("A reference is reasonably pertinent if, even though it may be in a different field from that of the inventor's endeavor, it is one which, because of the matter with which it deals, logically would have commended itself to an inventor's attention in considering his problem."); Wang Laboratories Inc. v. Toshiba Corp., 993 F.2d 858, 26 USPQ2d 1767 (Fed. Cir. 1993); and State Contracting & Eng'g Corp. v. Condotte America, Inc., 346 F.3d 1057, 1069, 68 USPQ2d 1481, 1490 (Fed. Cir. 2003) (where the general scope of a reference is outside the pertinent field of endeavor, the reference may be considered analogous art if subject matter disclosed therein is relevant to the particular problem with which the inventor is involved). In this case, Mentese is in the technological area of rotatable cameras and computer vision that Park includes, and is pertinent to the problem faced by the Applicant, that being rotating of a camera situated in a gimbal, and thus is combinable with Park. Furthermore the Examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). Therefore itt would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Park to incorporate and implement the gimbal tracking features of Mentese into the method disclosed by Park as above, to successfully track a moving object with a gimbal and ensure prompt responsiveness to the environment as Mentese discusses in Paragraphs [0004]-[0006].
Therefore the rejection of claim 1, and similarly claim 13, is maintained under 35 USC 103.

Applicant’s remarks filed 11/18/2022, page 16, with respect to the rejection of claims 2, 11, 12 and 14 under 35 U.S.C. § 103 have been fully considered, but they are not persuasive. 
Applicant relies on the patentability of the claims from which these claims depend to traverse the rejection without prejudice to any further basis for patentability of these claims based on the additional elements recited. 
 Examiner cannot concur with the Applicant because the combination of Park and Mentese discloses claim 1, and the combination of Zhang, Park, and Mentese discloses claim 13. Therefore claims 2, 11, 12 and 14 are also rejected for the similar reasons as outlined below. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

US Patent 11, 153,494 B2
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 12 of US Patent 11, 153,494 B2 in view of Mentese et al. (US 2016/0171330 A1) (hereinafter Mentese).

Instant – 17/503,670
Patent – US 11,153,494 B2
1. A method for tracking a maximum temperature point, comprising:
1. A method for tracking a maximum temperature point, comprising:
acquiring a first pair of coordinates of a maximum temperature point in a current frame of image sensed by an infrared camera;
acquiring a first pair of coordinates of a maximum temperature point sensed by an infrared camera in a current frame of image, the current frame of image being an image captured by the infrared camera;
determining a rotation angle of a gimbal equipped with the infrared camera according to the first pair of coordinates of the maximum temperature point in the current frame of image and a pair of coordinates of a target position of the maximum temperature point in a subsequent frame of image; and
determining a rotation angle of a gimbal equipped with the infrared camera according to the expected pair of coordinates and a pair of coordinates of a target position in the subsequent frame of image;
controlling the gimbal to rotate according to the rotation angle, so as to adjust the maximum temperature point in the subsequent frame of image captured by the infrared camera to be located at the target position.
controlling the gimbal to rotate according to the rotation angle, so as to adjust the maximum temperature point in the subsequent frame of image captured by the infrared camera to be located at the target position.


Instant – 17/503,670
Patent – US 11,153,494 B2
13. An unmanned aerial vehicle, comprising:
12. An unmanned aerial vehicle, comprising:
a body, a gimbal, an infrared camera, and a maximum temperature point tracking device, wherein the gimbal is connected to the body and is used for carrying the infrared camera, the maximum temperature point tracking device is communicatively connected with the gimbal and the infrared camera, and the maximum temperature point tracking device comprises one or more processors configured to:
a body, a gimbal, an infrared camera, and a maximum temperature point tracking device, wherein the gimbal is connected to the body and is used for carrying the infrared camera, the maximum temperature point tracking device is communicatively connected with the gimbal and the infrared camera, respectively, and the maximum temperature point tracking device comprises one or more processors configured to:
acquire a first pair of coordinates of a maximum temperature point sensed by the infrared camera in a current frame of image;
acquire a first pair of coordinates of a maximum temperature point sensed by the infrared camera in a current frame of image, the current frame of image being an image captured by the infrared camera;
determine a rotation angle of the gimbal equipped with the infrared camera according to the first pair of coordinates of the maximum temperature point in the current frame of image and a pair of coordinates of a target position of the maximum temperature point in a subsequent frame of image; and
determine a rotation angle of the gimbal equipped with the infrared camera according to the expected pair of coordinates and a pair of coordinates of a target position in the subsequent frame of image; and
control the gimbal to rotate according to the rotation angle, so as to adjust the maximum temperature point in the subsequent frame of image captured by the infrared camera to be located at the target position.
control the gimbal to rotate according to the rotation angle, so as to adjust the maximum temperature point in the subsequent frame of image captured by the infrared camera to be located at the target position.



Although the claims are not identical, they are not patentably distinct from each other because claims 1 & 13 of the instant application differs from claims 1 & 12, respectively, of US 11,153,494 B2 in that the instant application discloses the limitations of determine a rotation angle of the gimbal equipped with the infrared camera according to the first pair of coordinates of the maximum temperature point in the current frame of image. 
However, these limitation are known in the art as evidenced by Mentese as noted below, wherein Paragraph [0060]-[0062], [0079]-[0082] & [0089]-[0090], Fig. 12, describes coordinates transmitted to main computing system where the position of object, as first position, is calculated in 3D space to compute requirements (e.g., pitch, yaw, roll) of gimbal, as rotation angle, to maintain target at center of frame (0,0), as target position, reading on as the condition.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to modify US 11,153,494 B2 to incorporate and implement the gimbal tracking features of Mentese as above, to successfully track a moving object with a gimbal and ensure prompt responsiveness to the environment as Mentese describes in Paragraphs [0004]-[0006].

Regarding claims (2-12 & 14-20), claims (2-12 & 14-20) in the instant application correspond to claims (1, 3-6, 2, 7-11 & 12, 15-18, 14 & 19), respectively, in US 11,153,494 B2. 

This is a nonstatutory double patenting.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 & 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2013/0242091 A1) (hereinafter Park) in view of Mentese et al. (US 2016/0171330 A1) (hereinafter Mentese).

Regarding claim 1, Park discloses a method for tracking a maximum temperature point [Paragraph [0035], Tracking infrared rays from fire, detecting temperature higher than set temperature], comprising:
acquiring a maximum temperature point in a current frame of image sensed by an infrared camera [Paragraph [0035] & [0044]-[0055], Detecting heaviest fire site with temperature higher than set temperature from infrared camera];
determining a rotation angle of a gimbal equipped with the infrared camera [Paragraph [0028], [0035] & [0044]-[0055], Fig. 3, Detecting and determining heaviest fire site by rotating camera on module 101 as gimbal]; and
controlling the gimbal to rotate, so as to adjust the maximum temperature point in the subsequent frame of image captured by the infrared camera [Paragraph [0028], [0035] & [0044]-[0055], Fig. 3, Detecting and determining heaviest fire site and then rotating camera on module 101 as gimbal to shoot heaviest fire site in S60].
However, Park does not explicitly disclose acquiring a first pair of coordinates of a maximum temperature point in a current frame of image sensed;
determining a rotation angle of a gimbal equipped with the infrared camera  according to the first pair of coordinates of the maximum temperature point in the current frame of image and a pair of coordinates of a target position of the maximum temperature point in a subsequent frame of image; and
controlling the gimbal to rotate according to the rotation angle, so as to adjust the maximum temperature point in the subsequent frame of image captured by the infrared camera to be located at the target position.
Mentese teaches of acquiring a first pair of coordinates of a maximum temperature point in a current frame of image sensed [Paragraph [0060]-[0062] & [0089]-[0090], Fig. 12, object position has an X Y coordinate on screen, along with coordinates at t=0, as first pair of coordinates];
determining a rotation angle of a gimbal equipped with the infrared camera  according to the first pair of coordinates of the maximum temperature point in the current frame of image and a pair of coordinates of a target position of the maximum temperature point in a subsequent frame of image [Paragraph [0060]-[0062], [0079]-[0082] & [0089]-[0090], Fig. 12, Coordinates transmitted to main computing system where the position of object, as first position, is calculated in 3D space to compute requirements (e.g., pitch, yaw, roll) of gimbal, as rotation angle, to maintain target at center of frame (0,0), as target position ]; and
controlling the gimbal to rotate according to the rotation angle, so as to adjust the maximum temperature point in the subsequent frame of image captured by the infrared camera to be located at the target position [Paragraph [0060]-[0062], [0079]-[0082] & [0089]-[0090], Fig. 12, Coordinates transmitted to main computing system where the position of object, as first position, is calculated in 3D space to compute requirements (e.g., pitch, yaw, roll) of gimbal, as rotation angle, to maintain target at center of frame (0,0), as target position].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Park to incorporate and implement the gimbal tracking features of Mentese into the method disclosed by Park as above, to successfully track a moving object with a gimbal and ensure prompt responsiveness to the environment (Mentese, Paragraphs [0004]-[0006]).

Regarding claim 2, Park and Mentese disclose the method according to claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Park discloses of further comprising: obtaining a temperature of the maximum temperature point in the current frame of image [Paragraph [0009]-[0010], [0035] & [0044]-[0046], Tracking infrared rays from fire, detecting temperature higher than set temperature being the heaviest fire area and maximum temperature point].
However, Park does not explicitly disclose wherein determining the rotation angle of the gimbal equipped with the infrared camera according to the first pair of coordinates of the maximum temperature point in the current frame of image and the pair of coordinates of the target position in the subsequent frame of image includes:
determining an expected pair of coordinates of the maximum temperature point in the subsequent frame of image to be captured by the infrared camera according to the temperature of the maximum temperature point and the first pair of coordinates, and
determining the rotation angle of the gimbal according to the expected pair of coordinates and the pair of coordinates of the target position in the subsequent frame of image.
Mentese teaches wherein determining the rotation angle of the gimbal equipped with the infrared camera according to the first pair of coordinates of the maximum temperature point in the current frame of image and the pair of coordinates of the target position in the subsequent frame of image [Paragraph [0060]-[0062], [0079]-[0082] & [0089]-[0090], Fig. 12, Coordinates transmitted to main computing system where the position of detected heaviest fire area, as first pair of coordinates, is calculated in 3D space to compute requirements (e.g., pitch, yaw, roll) of gimbal, as rotation angle, to maintain target at center of frame (0,0), as target position] includes:
determining an expected pair of coordinates of the maximum temperature point in the subsequent frame of image to be captured by the infrared camera according to the temperature of the maximum temperature point and the first pair of coordinates [Paragraph [0060]-[0062], [0079]-[0082] & [0089]-[0090], Fig. 12, Coordinates of object, as first pair of coordinates of maximum temperature point, are transmitted to main computing system where the position of object, as first position, is calculated in 3D space, as expected pair of coordinates], and
determining the rotation angle of the gimbal according to the expected pair of coordinates and the pair of coordinates of the target position in the subsequent frame of image [Paragraph [0060]-[0062], [0079]-[0082] & [0089]-[0090], Fig. 12, Coordinates transmitted to main computing system where the position of object, as first position, is calculated in 3D space to compute requirements (e.g., pitch, yaw, roll) of gimbal, as rotation angle, to maintain target at center of frame (0,0), as target position].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Park to incorporate and implement the gimbal tracking features of Mentese into the method disclosed by Park as above, to successfully track a moving object with a gimbal and ensure prompt responsiveness to the environment (Mentese, Paragraphs [0004]-[0006]).

Regarding claim 11, Park and Mentese discloses the method according to claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Mentese teaches of further comprising, after controlling the gimbal to rotate according to the rotation angle, so as to adjust the maximum temperature point in the subsequent frame of image captured by the infrared camera to be located at the target position [Paragraph [0060]-[0062], [0079]-[0082] & [0089]-[0090], Fig. 12, Coordinates transmitted to main computing system where the position of object, as first position, is calculated in 3D space to compute requirements (e.g., pitch, yaw, roll) of gimbal, as rotation angle, to maintain target at center of frame (0,0), as target position]:
displaying the subsequent frame of image captured by the infrared camera on a display interface, wherein the maximum temperature point in the subsequent frame of image is located at the target position of the subsequent frame of image [Paragraph [0079]-[0082] & [0089]-[0090], Fig. 7B, Frame displayed at interface 108, and at 430, the system adjusts the gimbal control motors to ensure the subject remains at the center of the frame, as target position of image].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Park to incorporate and implement the gimbal tracking features of Mentese into the method disclosed by Park as above, to successfully track a moving object with a gimbal and ensure prompt responsiveness to the environment (Mentese, Paragraphs [0004]-[0006]).

Regarding claim 12, Park and Mentese discloses the method according to claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Mentese teaches wherein the target position is an exact center of the subsequent frame of image [Paragraph [0079]-[0082] & [0089]-[0090], Fig. 7B, Frame displayed at interface 108, and at 430, the system adjusts the gimbal control motors to ensure the subject remains at the center of the frame, as target position of image].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Park to incorporate and implement the gimbal tracking features of Mentese into the method disclosed by Park as above, to successfully track a moving object with a gimbal and ensure prompt responsiveness to the environment (Mentese, Paragraphs [0004]-[0006]).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (WO 2017/080029 A1) (hereinafter Zhang) in view of Park (US 2013/0242091 A1) (hereinafter Park), and further in view of Mentese et al. (US 2016/0171330 A1) (hereinafter Mentese).

Regarding claim 13, Zhang discloses an unmanned aerial vehicle [Abstract, UAV early-warning system], comprising:
a body, a gimbal, an infrared camera, and a maximum temperature point tracking device [Paragraph [33]-[34], Fig. 1, Drone 10 as body, pan/tilt head 30 as gimbal, and fire monitoring device 20 as maximum temperature point tracking device], wherein the gimbal is connected to the body and is used for carrying the infrared camera, the maximum temperature point tracking device is communicatively connected with the gimbal and the infrared camera, and the maximum temperature point tracking device comprises one or more processors [Paragraph [33]-[38], Fig. 1, Fire monitoring device 20 comprising flame sensor 202, as infrared camera detecting infrared light, and microprocessor processing unit 201, connected to pan/tilt head 30] configured to:
acquire a first pair of coordinates of a maximum temperature point sensed by the infrared camera in a current frame of image [Paragraph [38]-[40], Fig. 1, positioning unit 205 locates geographic location of fire area from determining fire area as a result of receive infrared data from flame sensor 205].
However, Zhang does not explicitly disclose to determine a rotation of the gimbal equipped with the infrared camera; and control the gimbal to rotate, so as to adjust the maximum temperature point in the subsequent frame of image captured by the infrared camera.
Park teaches to determine a rotation of the gimbal equipped with the infrared camera [Paragraph [0028], [0035] & [0044]-[0055], Fig. 3, Detecting and determining heaviest fire site by rotating camera on module 101 as gimbal]; and control the gimbal to rotate, so as to adjust the maximum temperature point in the subsequent frame of image captured by the infrared camera [Paragraph [0028], [0035] & [0044]-[0055], Fig. 3, Detecting and determining heaviest fire site and then rotating camera on module 101 as gimbal to shoot heaviest fire site in S60].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the unmanned aerial vehicle disclosed by Zhang to incorporate and implement the fire detection process of Park, to detect and monitor the heaviest fires in an area and transmit fire information in real time (Park, Paragraphs [0005]-[0009]).
However, neither Zhang nor Park disclose to determine a rotation angle of the gimbal equipped with the infrared camera according to the first pair of coordinates of the maximum temperature point in the current frame of image and a pair of coordinates of a target position of the maximum temperature point in a subsequent frame of image; and
control the gimbal to rotate according to the rotation angle, so as to adjust the maximum temperature point in the subsequent frame of image captured by the infrared camera to be located at the target position.
Mentese teaches to determine a rotation angle of the gimbal equipped with the infrared camera according to the first pair of coordinates of the maximum temperature point in the current frame of image and a pair of coordinates of a target position of the maximum temperature point in a subsequent frame of image [Paragraph [0060]-[0062], [0079]-[0082] & [0089]-[0090], Fig. 12, Coordinates transmitted to main computing system where the position of object, as first position, is calculated in 3D space to compute requirements (e.g., pitch, yaw, roll) of gimbal, as rotation angle, to maintain target at center of frame (0,0), as target position]; and
control the gimbal to rotate according to the rotation angle, so as to adjust the maximum temperature point in the subsequent frame of image captured by the infrared camera to be located at the target position [Paragraph [0060]-[0062], [0079]-[0082] & [0089]-[0090], Fig. 12, Coordinates transmitted to main computing system where the position of object, as first position, is calculated in 3D space to compute requirements (e.g., pitch, yaw, roll) of gimbal, as rotation angle, to maintain target at center of frame (0,0), as target position].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle disclosed by Zhang to incorporate and implement the gimbal tracking features of Mentese into the method disclosed by Park as above, to successfully track a moving object with a gimbal and ensure prompt responsiveness to the environment (Mentese, Paragraphs [0004]-[0006]).

Regarding claim 14, Zhang, Park, and Mentese disclose the unmanned aerial vehicle according to claim 13, and are analyzed as previously discussed with respect to the claim.
Furthermore Park teaches wherein the one or more processors are further configured to:
obtain a temperature of the maximum temperature point in the current frame of image [Paragraph [0009]-[0010], [0035] & [0044]-[0046], Tracking infrared rays from fire, detecting temperature higher than set temperature being the heaviest fire area and maximum temperature point].
However, Zhang and Park do not explicitly disclose when determining the rotation angle of the gimbal equipped with the infrared camera according to the first pair of coordinates of the maximum temperature point and the pair of coordinates of the target position in the subsequent frame of image:
determine an expected pair of coordinates of the maximum temperature point according to the temperature of the maximum temperature point and the first pair of coordinates in the subsequent frame of image, and
determine the rotation angle of the gimbal according to the expected pair of coordinates and the pair of coordinates of the target position in the subsequent frame of image.
Mentese teaches when determining the rotation angle of the gimbal equipped with the infrared camera according to the first pair of coordinates of the maximum temperature point and the pair of coordinates of the target position in the subsequent frame of image [Paragraph [0060]-[0062], [0079]-[0082] & [0089]-[0090], Fig. 12, Coordinates transmitted to main computing system where the position of detected heaviest fire area, as first pair of coordinates, is calculated in 3D space to compute requirements (e.g., pitch, yaw, roll) of gimbal, as rotation angle, to maintain target at center of frame (0,0), as target position]:
determine an expected pair of coordinates of the maximum temperature point according to the temperature of the maximum temperature point and the first pair of coordinates in the subsequent frame of image [Paragraph [0060]-[0062], [0079]-[0082] & [0089]-[0090], Fig. 12, Coordinates of object, as first pair of coordinates of maximum temperature point, are transmitted to main computing system where the position of object, as first position, is calculated in 3D space, as expected pair of coordinates], and
determine the rotation angle of the gimbal according to the expected pair of coordinates and the pair of coordinates of the target position in the subsequent frame of image [Paragraph [0060]-[0062], [0079]-[0082] & [0089]-[0090], Fig. 12, Coordinates transmitted to main computing system where the position of object, as first position, is calculated in 3D space to compute requirements (e.g., pitch, yaw, roll) of gimbal, as rotation angle, to maintain target at center of frame (0,0), as target position].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle disclosed by Zhang to incorporate and implement the gimbal tracking features of Mentese into the method disclosed by Park as above, to successfully track a moving object with a gimbal and ensure prompt responsiveness to the environment (Mentese, Paragraphs [0004]-[0006]).

Allowable Subject Matter
Claims 3-10 & 15-20 would be allowable if rewritten to overcome the double patenting rejection(s), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Dependent claims 3-10 & 15-20 contain allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter:      
The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record. The various claimed limitations mentioned including before determining the expected pair of coordinates of the maximum temperature point in the subsequent frame of image to be captured by the infrared camera according to the temperature of the maximum temperature point and the first pair of coordinates: determining a second pair of coordinates of an expected maximum temperature point in the current frame of image captured by the infrared camera according to visual tracking; wherein determining the expected pair of coordinates of the maximum temperature point in the subsequent frame of image to be captured by the infrared camera according to the temperature of the maximum temperature point and the first pair of coordinates includes: determining the expected pair of coordinates of the maximum temperature point in the subsequent frame of image to be captured by the infrared camera according to the temperature of the maximum temperature point, the first pair of coordinates, and the second pair of coordinates of the expected maximum temperature point.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707. The examiner can normally be reached M-Sa, 12PM - 10 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL CHANG/Primary Examiner, Art Unit 2487